COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-124-CV
  
  
SHELLY 
WITT                                                                       APPELLANT
   
V.
   
RONALD 
WITT                                                                         APPELLEE
  
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 1 WICHITA COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
May 7, 2004, and June 17, 2004, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid. See Tex. 
R. App. P. 42.3(c). Appellant has not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
  
 
                                                                  PER 
CURIAM
  
   
PANEL 
D: HOLMAN, GARDNER and WALKER, JJ.
 
DELIVERED: 
August 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).